Name: Commission Regulation (EEC) No 2366/84 of 9 August 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 84 Official Journal of the European Communities No L 223 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2366 / 84 of 9 August 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1992/ 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantities of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p . 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ('6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 223 / 2 Official Journal of the European Communities 20 . 8 . 84 ANNEX Notice of invitation to tender (M Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 25 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'MAURITANIE 55 P4 / DAKAR EN TRANSIT Ã ROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 20 . 8 . 84 Official Journal of the European Communities No L 223 / 3 Description of the lot C D 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination J Cape Verde 4 . Stage and place of delivery cif Praia cif Mindelo 5 . Representative of the recipient ( 3 ) Empresa Publica de Abastecimento (EMPA), Praia , Cap Vert , telex 54 EMPA CV 6 . Total quantity 200 tonnes 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter German8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 223 / 4 Official Journal of the European Communities 20 . 8 . 84 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination lJ Republic of Mali 4 . Stage and place of delivery Free-at-destination Bamako via Abidjan 5 . Representative of the recipient ( 3 ) Union laitiÃ ¨re de Bamako (ULB), Route Sotuba , boÃ ®te postale 20 , Bamako , Mali 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DU MALI' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 / 5 Description of the lot F 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination i- Islamic Republic of Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient ( 3 ) Commissariat Ã la SÃ ©curitÃ © Alimentaire , boÃ ®te postale 377 , Nouakchott , tel . 514 58 6 . Total quantity 900 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 223 / 6 Official Journal of the European Communities 20 . 8 . 84 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto _ 5 · Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 15 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter coming from Ireland 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging a red cross 10 x 10 cm and : 'NIC 105 / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 20 . 8 . 84 Official Journal of the European Communities No L 223 / 7 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 130 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PI / MAPUTO / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 223 / 8 Official Journal of the European Communities 20 . 8 . 84 Description of the lot I 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Kenya 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 650 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the packaging ¢KENYA 2590 / MOMBASA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 / 9 Notes (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents .